DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a switching mechanism” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, The applicant’s claimed detector that detects two-dimensional movement is not disclosed in a way such that the disclosed control can be understood to encompass that specific type of sensor.  The applicant’s disclosure on the control for correcting skew solely relates to the embodiment of detecting Δt where it is not clearly understood as to how this control could be used with detecting directional movement as the specification is silent to control based on direction of movement.
Regarding claims 13 and 14, the applicant’s claim recites that the gear trains can change the reduction ratio to change the rotational speed of the rollers R1 and R2.  The applicant’s specification recites this in paragraph [0165], however there’s no corresponding structure or disclosure of how this reduction is performed or takes place.  The applicant’s figures show two gears meshing with no alternate embodiment showing a means for reducing the gear ratio or releasing of meshing of the gears.  While generally recited - there’s no disclosure of how the claimed control is performed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 15, it is unclear as to how the applicant’s claimed control is performed.  While claims may generally be broader than the disclosure, there’s no corresponding disclosure as to how this control is performed.  Additionally, it is noted that the applicant’s specification recites that the skew detecting section can comprise a two-dimensional movement sensor which replaces the conventional sensor (21) shown in the drawings, however there’s no corresponding disclosure relating to how that sensor is used in determining skew as well as the control performed to correct the skew.
For the purpose of this office action, the applicant’s claimed detection of two-dimensional movement is going to be interpreted as detecting a two-dimensional space occupied by the sheet which corresponds to the skew detection section 21 of the applicant’s disclosure.
Regarding claim 13, it isn’t clear as to how the claimed reduction ratio change or release from meshing occurs with the applicant’s disclosed invention (see 112(a) rejection above).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikari (US Pub No 2011/0075168).
Regarding claims 1 and 15, Ikari discloses an image reading apparatus comprising:
a reader (1409) that reads a medium;
a medium placing section (142) that supports the medium and is provided at an upstream of the reader in a medium feeding direction;
a feeding section (1413) that includes a first roller (1413a) and a second roller (1413b) provided at an interval in a width direction intersecting the medium feeding direction, and feeds the medium from the medium placing section;
a detector (116/117) that detects a two-dimensional movement of the medium fed by the feeding section and is provided at an upstream of the feeding roller in the medium feeding direction; and
a controller (2430) that controls the feeding section, wherein the controller controls rotation speeds of the first roller and the second roller to correct a skew of the medium when the controller detects the skew based on a detection of the detector (shown at least in fig. 7).
	Note: Italicized texts are the sections of the claim being treated slightly different as stated from the 112 rejection above.

	Regarding claim 2, Ikari discloses the controller makes a difference between the rotation speed of the first roller and the rotation speed of the second roller to correct the skew when the controller detects the skew (noted in paragraph [0060]).
Regarding claim 3, Ikari discloses the controller stops the rotation of one of the first roller and second roller and continues the rotation of the other of the first roller and second roller, when the controller detects the skew (noted in paragraph [0060], rotation of each roller can be independently stopped).
Regarding claim 5, Ikari discloses a first driving source (M1) that drives the first roller; and a second driving source (M2) that drives the second roller.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ikari in view of Moto (US Pat No 8,998,200), further in view of Ishikawa et al (US Pat No 8,371,578).
Regarding claim 4, Ikari fails to disclose the claimed separation section.  However, Moto discloses a separation section that includes a first separation roller (22a) and a second separation roller (22b) providing at an interval in the width direction, a pair of the first separation roller and the first roller (32a) and a pair of the second separation roller and the second roller (32b) nipping and separating the medium.  It would have been obvious to one having ordinary skill in the art to have modified Ikari with the teachings of Moto to provide a separation structure with the feeding means to prevent the feed of multiple sheets (e.g. obvious to try with limited, predictable results).
Furhter, Moto and Ikari fail to disclose control of subsequent sheets.  Ishikawa discloses a controller (300) corrects a skew of a first medium detected by the detector and corrects a skew of a second medium fed following the first medium based on a skew amount of the first medium (noted in column 15, lines 3-30). It would have been obvious to one having ordinary skill in the art to have modified  the device taught by Ikari with the control of subsequent sheets as taught by Ishikawa to achieve the predictable result of reducing the time needed to correct the skew of multiple media (e.g. obvious to try, with limited and predictable results).
Regarding claim 10, Ikari discloses the reading section also serves as the skew detection section (see S109).
Regarding claim 11, Ikari discloses two pairs of feed rollers (4) that are provided between the feeding section and the reader in the medium feeding direction and transport the medium from the feeding section to the processing section, wherein the medium is transported from the medium placing section to the reader by the feed section and the two pairs of feed rollers.


Claim(s) 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ikari in view of Kamprath (US Pat No 5,278,624).
Regarding claim 6, Ikari discloses each of the first and second feeding roller having their own driving source (M1 and M2).  Ikari fails to disclose the claimed switching mechanism. However, Kamprath discloses a switching mechanism (54) that switches driving source for driving the first roller between the first driving source and the second driving source, wherein the controller (28) controls the switching mechanism to switch from a first in which the first roller is driven by the second driving source to a second state in which the first roller is driven by the first driving source when the controller detects the skew (e.g. disclosed in column 3, lines 17-43).  It would have been obvious to one having ordinary skill in the art to have modified the device of Ikari with the teachings of Kamprath to achieve the predictable result of reducing using alternate means for driving each roller (e.g. substitution of one known mean with another).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited art is believed to be pertinent to the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954. The examiner can normally be reached Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Patrick Cicchino/Primary Examiner, Art Unit 3619